Citation Nr: 9900407	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  94-06 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for ankylosing spondylitis 
(formerly rated as rheumatoid arthritis), currently assigned 
a 60 percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from January 1951 to January 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 1992, which denied the veterans claim for an 
increased rating for rheumatoid arthritis, then assigned a 10 
percent rating.  The case was remanded in July 1996 and in 
February 1997.  By rating action dated in March 1998, it was 
determined that the veterans service-connected disability 
was more appropriately characterized as ankylosing 
spondylitis, and a 60 percent rating was assigned as well.  
In June 1998, an effective date of June 1992, the date of 
claim, was assigned for the increased rating.  In March 1998, 
the veteran submitted a notice of disagreement with the 60 
percent rating, and the United States Court of Veterans 
Appeals (Court) has held that a rating decision which grants 
less than the maximum available rating does not abrogate 
the pending appeal.  AB v. Brown, 6 Vet.App. 35, 38 (1993).  
Consequently, the issue remains on appeal.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his ankylosing spondylitis should 
be rated 100 percent disabling.  He feels that the evidence 
demonstrates unfavorable ankylosis with marked deformity.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against an increased evaluation for ankylosing 
spondylitis.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellants claim has been obtained by the 
originating agency.

2.  The veteran has ankylosing spondylitis of the spine, 
which does not result in complete bony fixation or kyphosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
ankylosing spondylitis  have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.59, Part 4, Code 5286 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellants contentions regarding the increase in 
severity of his disability constitute a plausible or well-
grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The relevant facts have been properly developed, 
and, accordingly, the statutory obligation of the Department 
of Veterans Affairs (VA) to assist in the development of the 
appellants claim has been satisfied.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991). 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1996); 38 C.F.R. 
Part 4 (1997).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1997).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1997); Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet.App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veterans ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1997); Schafrath.  

Rheumatoid arthritis was initially diagnosed in 1953, and the 
veteran was discharged from service due to rheumatoid 
arthritis of the sacroiliac, lumbar and dorsal spinal 
segments, with symptoms of mild limitation of motion of the 
spine, tenderness, and muscle spasm, in January 1954.  In 
March 1954, service connection for rheumatoid arthritis was 
granted, and a 20 percent evaluation assigned.  In August 
1955, following a VA examination which disclosed tenderness, 
mild limitation of motion, and normal X-ray findings, the 
evaluation was reduced to 10 percent.  

A VA examination in September 1960 revealed no limitation of 
motion or spasm, but tenderness in the area of T12-L1.  
However, X-rays were suggestive of Marie-Strumpell disease in 
the sacroiliac joints.  Subsequent private treatment records 
show complaints of stiffness and pain in the back on occasion 
during the succeeding years.  In March 1968, X-rays of his 
hands reportedly showed some changes indicative of rheumatoid 
arthritis, and, in February 1981, his fingers were noted to 
have spindle-shaped contours typical of rheumatoid arthritis.  
He had a poker back.  The impression was marked 
rheumatoid arthritis; however, a rheumatoid test was 
negative.  

On a VA examination in November 1992, the veteran reported 
that his back pain had gradually increased over the years.  
In addition, he had developed pain in other joints as well.  
Examination of the cervical spine disclosed mild to moderate 
pain and tenderness.  Range of motion was to 50 degrees of 
flexion, 60 degrees of extension, rotation of 45 degrees, and 
lateral bending of 30 degrees, all movements accompanied by a 
mild degree of discomfort.  In the lumbar spine, flexion was 
to 70 degrees, extension to 10 degrees, lateral bending to 20 
degrees, and rotation to 40 degrees.  There was moderately 
generalized tenderness across the lower back.  X-rays of the 
lumbar, thoracic, cervical spine, both knees, and both 
shoulders were reviewed, and findings were reported to be 
entirely consistent with a prior diagnosis of rheumatoid 
ankylosing poker spine extending from the upper thoracic down 
to the thoracolumbar junction.  Below that, the lumbar spine 
showed some mild degenerative changes.  There was no evidence 
of fusion below the thoracolumbar junction, although there 
was obliteration of the sacroiliac joints, compatible with a 
previous ankylosing spondylitis.  It was noted that there was 
no marked kyphotic deformity of the upper thoracic spine as 
commonly seen in ankylosing spondylitis, nor was it present 
on physical examination.  His thoracic area was generally 
free of symptoms at that time.  The impression was that the 
symptoms and findings were entirely consistent with the 
previous diagnosis of ankylosing spondylitis, which was not 
currently active, or minimally so.  He may still have some 
mild inflammatory process in the cervical area.  It was also 
concluded that the symptoms present in the veterans other 
joints, such as the knees and ankles, were more likely due to 
degenerative disease, rather than active ankylosing 
spondylitis.  It was noted that his symptoms had worsened 
greatly since his discharge from service in 1954, and that 
his employability was limited due to his experiencing serious 
back pain when he attempted strenuous activities.  In June 
1993, a rheumatoid factor test was negative.  

In May 1997, the veteran underwent a VA examination.  At this 
time, the veteran reported symptoms of tightening and spasms 
in the cervical spine, and pain in his elbows, knees, ankles 
and shoulders.  He had no involvement in his hands or wrists.  
His morning stiffness lasted approximately one hour.  The 
examiner noted that May 1995 rheumatoid factor and ANA tests 
had been negative.  On physical examination, there was 
tenderness along the thoracic and lumbar spine, otherwise, 
range of motion was normal.  The assessment was that further 
evaluation should be conducted to determine whether he had 
degenerative joint disease or rheumatoid arthritis, although 
the history and examination suggested probable degenerative 
joint disease.  X-rays of the hands were normal.  X-rays of 
the sacroiliac joints showed near total fusion, with no 
evidence of bone destruction or erosion.  The lumbar spine 
was normal in height, although there was a right 
thoracolumbar scoliosis, causing tilting of the 
intervertebral disc space and significant joint space loss.  
There was ossification along the T12, L1 and L2 vertebrae.  
There was no fusion from L3 to S1.  In the thoracic spine, 
there was continuous calcification consistent with bridging 
syndesmophytes.  There was sclerosis of endplates.  However, 
each vertebral body and intervertebral disc space was 
maintained in height, and there were no destructive lesions.  
The cervical spine revealed C1 through C3 to be normal.  
There were osteophytes between C3-4, C5-6, and C6-7.  An 
addendum after the X-ray reports noted that the findings 
suggested ankylosing spondylitis.  Rheumatology follow-up was 
suggested.  

A rheumatology examination was conducted in January 1998, 
which noted that the veteran had morning stiffness in the 
back that lasted for more than an hour.  He had great 
difficulty getting up after long rests.  He complained of 
periodic muscle spasms.  On examination, he had marked 
limitation in his spine in forward flexion, and decreased 
range of motion in his cervical spine.  The thoracic spine 
with pelvis fixed was 25 degrees.  X-rays showed marked 
degenerative joint disease in the lumbosacral spine, calcific 
anterior ligaments with degenerative joint disease in the 
thoracic spine, and prominent osteophytes at C6-7, along with 
degenerative joint disease, and fusion at the sacroiliac 
joint.  The assessment was that the veteran had ankylosing 
spondylitis, involving his back and cervical spine.  In 
addition, he had degenerative joint disease.  He did not have 
rheumatoid arthritis.  

Complete bony fixation (ankylosis) of the spine, at a 
favorable angle, warrants a 60 percent rating.  Ankylosis at 
an unfavorable angle, with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warrants a 100 percent rating.  
38 C.F.R. Part 4, Code 5286 (1998).  

Although the degree of ankylosis currently found in the 
veterans back is not entirely clear, it is apparent that he 
does not have complete bony fixation of the entire spine.  
Moreover, the examiners have concluded that the involvement 
of other joints is due to degenerative joint disease, rather 
than ankylosing spondylitis.  In this regard, although in 
1968 and 1981, findings suggestive of ankylosing spondylitis 
were noted in the hands, subsequent examinations have not 
confirmed the presence of such abnormalities.  The veteran 
has significant limitation of motion in his spine, but is 
nevertheless able to move in all directions.  Consequently, 
since he does not have complete bony fixation of the spine, 
he cannot be found to have unfavorable ankylosis.  In this 
regard, on the November 1992 examination, it was noted that 
he did not have the kyphosis typical of ankylosing 
spondylitis.  Thus, to the extent the spine is fixed, it 
appears to be in a favorable position.  Similarly, there is 
no evidence of marked deformity.  Accordingly, an evaluation 
in excess of 60 percent is not warranted.  

It is established Court doctrine that, in assigning a 
disability evaluation which is based, in whole or in part, on 
limitation of motion, the VA must consider the effects of the 
disability upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§§ 4.40, 4.45 (1998).  The veteran has tenderness in his 
spine, morning stiffness, and, according to the November 1992 
examination, serious pain on strenuous exertion.  
However, the veteran is currently in receipt of a 60 percent 
rating based on complete bony fixation of the spine, which he 
does not have; therefore, it must be considered that 
limitation of motion based on pain, weakened movement, or 
other factors indicating functional impairment, have been 
taken into consideration in the assignment of the 60 percent 
rating.  In this regard, the November 1992 and May 1997 
examinations disclosed minimal symptomatology on physical 
examination.  Accordingly, a question as to which of two 
evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for the next higher rating.  38 C.F.R. 
§ 4.7 (1994); see Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).    

Finally, the United States Court of Veterans Appeals (Court) 
has held that the Board is precluded by regulation from 
assigned an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 
Vet.App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VAs Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  


ORDER

An evaluation in excess of 60 percent for ankylosing 
spondylitis is denied.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
